806 F.2d 257Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Lee DAVIS, Plaintiff-Appellant,v.Nurse RANKIN, C.B. Hostetter, Joyce Tersell, S. Earley,Defendants-Appellees.
No. 86-7232.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 29, 1986.Decided Nov. 28, 1986.

Appeal from the United States District Court for the Western District of Virginia, at Harrisonburg.  B. Waugh Crigler, Magistrate.  (C/A 85-0177-H)
Robert Lee Davis, appellant pro se.
Mary Moffett Hutcheson Priddy, McGuire, Woods & Battle;  Nelson H.C. Fisher, Office of the Attorney General, for appellees.
W.D.Va.
AFFIRMED.
Before RUSSELL, and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the magistrate's opinion discloses that this appeal from his order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the magistrate.  Davis v. Rankin, C/A No. 85-0177-H (W.D.Va., July 28, 1986).


2
AFFIRMED.